Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 7/24/2020 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 1, 2, 7 and 9 are objected to because of the following informalities: 
For continuity, claim 1, last line “the thermal imagery system” should be --the at least one thermal imagery system--.  
Claim 2, line 1 “wherein each of said at least one water potential detector” should be --wherein said at least one water potential detector--.
Claim 2, line 8 “a thermometer and is configured” should be --a thermometer configured--.
Claim 7, line 8 “the water potential detectors” should be --the at least one water potential detector--.
Claim 9, line 4 “mapping of ta crop area” should be --mapping of a crop area--.
Claim 9, line 7 “calibrating” should be --c) calibrating--.
Claim 9, line 8 “the water potential detectors” should be --the at least one water potential detector--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "thermal imaging data indicative of acquired crop temperature maps" in lines 8-9. It is unclear whether the thermal imaging data is from the at least one thermal imagery system since there is no previous mention of crop temperature mapping and the language is inconsistent with the preamble which refers to “crops”. 
 Claim 1 recites the limitation "of the crop" in lines 10-11. There is insufficient antecedent basis for this limitation in the claim because the preamble refers to “crops”.
Claim 1 recites the limitation "the at least one water potential detector reference" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "optionally" in line 8. As written, it is unclear a) if the at least one water potential detector optionally includes ii) a thermometer but requires one of: iii) a battery and a communication unit, or iv) nodes; b) if the at least one water potential detector does not require any of but could optionally include ii) a thermometer, iii) a battery and a communication unit, and iv) nodes; or c) if the at least one water potential detector optionally includes at least one of ii) a thermometer, iii) a battery and a communication unit, and iv) nodes.
Claim 3 recites the limitation "of the crop plants" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "of the crop" in line 3. There is insufficient antecedent basis for this limitation in the claim because the preamble of claim 1 refers to “crops”.
Claim 4 recites the limitation "the size of the crop area and crop type" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim because the preamble of claim 1 refers to “crops”.
Claim 7 recites the limitation "the crop area" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "of the crop" in line 6. There is insufficient antecedent basis for this limitation in the claim because the preamble refers to “crops”.
 Claim 7 recites the limitation "the calibration data" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 6 and 8 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Martin et al. (U.S. Patent No. 9,107,354).

	For claim 1, Martin et al. discloses a system for evaluating irrigation condition in crops (as discussed in the abstract and shown in Fig. 1) using thermal imagery (Col. 3, line 61), said system comprising: a) at least one thermal imagery system (Col. 3, lines 59-61 and Fig. 1: 22) configured for thermal mapping of an area (where the sensors identify the temperature of the canopy); b) at least one water potential detector configured for measuring water potential in a plant stem in which it is installed and transmitting data indicative of its measurements (Col. 3, line 67-Col. 4, line 3: other sensors to measure “leaf wetness”); and c) a central unit (Col. 7, lines 39-46 and Fig. 1: 34, 40) configured for receiving thermal imaging data indicative of acquired crop temperature maps, receiving data from the at least one water potential detector and for processing the received data for evaluating irrigation condition of the crop using the data from the at least one water potential detector reference for calibrating the data from the thermal imagery system (as discussed in Col. 8, lines 29-40).
For claim 3, Martin et al. discloses the system according to claim 1, wherein said central unit being further configured for: 16i) controlling irrigation of the crop plants according to the evaluated irrigation condition of the crop (Col. 8, lines 3-12); or ii) transmitting data indicative of the evaluated irrigation condition of the crop to an irrigation system for controlling irrigation of the crop according to the evaluated irrigation condition thereof.  
For claim 4, Martin et al. discloses the system according to claim 1, wherein said at least one water potential detector comprises multiple water potential detectors each installed in a different plant of the crop at locations that are adapted to optimize measurements in relation to the number of water potential detectors and the size of the crop area and crop type (Col. 5, lines 59-60).  
For claim 5, Martin et al. discloses the system according to claim 1, wherein said central unit is a computer and communication device having a designated control application operable therethrough for carrying out the data processing using at least one evaluation algorithm for the irrigation condition evaluation and calibration (Col. 6, lines 43-53).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Patent No. 9,107,354) in view of Stroock et al. (U.S. Patent No. 8,695,407, as cited by Applicant).
For claim 2, Martin et al. discloses the invention substantially as claimed, including said at least one water potential detector being configured for communicating with said central unit via at least one communication link for transmitting data thereto indicative of the measured water potential (Martin et al. as discussed in Col. 6, lies 22-31) and; ii) optionally, a thermometer and is configured for transmitting temperature measurements to the central unit; iii) a battery and a communication unit configured for wireless communication with the central unit (Martin et al. as discussed in Col. 9, line 32-39), wherein said communication unit is optionally adapted for radio frequency (RF) based communication (Martin et al. as discussed in Col. 6, lines 22-23); or iv) nodes for connecting to a communication unit for communicating with said central unit, or any combination thereof.  
Martin et al. fails to specifically show wherein each of said at least one water potential detector comprises: i) a compartment with an osmoticum and at least one selective barrier for measuring water potential in the plant stem in which it is installed via direct fluid osmosis, said at least one water potential detector being configured for communicating with said central unit via at least one communication link for transmitting data thereto indicative of the measured water potential. However, Stroock et al. teaches a system comprising: at least one water potential detector (Stroock et al. Figs. 1 and 3: 110, 130);  wherein each of said at least one water potential detector comprises: i) a compartment (Fig. 3: 136) with an osmoticum (Col. 6, lines 11-15) and at least one selective barrier (Fig. 3: 140) for measuring water potential in the plant stem in which it is installed via direct fluid osmosis (Col. 6, lines 23-28). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Martin et al. to include the at least one water potential detector as taught by Stroock et al. for the advantage of measuring the water potential within a plant stem.
For claim 7, Martin et al. discloses a method for evaluating irrigation condition in crops (as discussed in the abstract and shown in Fig. 1) using thermal imagery (Col. 3, line 61), comprising: a) receiving data from at least one thermal imagery system (Col. 3, lines 59-61 and Fig. 1: 22) configured and positioned for thermal mapping of the crop area (where the sensors identify the temperature of the canopy); c) calibrating the thermal data from the at least one thermal imagery system by using the received data from the water potential detectors (as discussed in Col. 8, lines 29-40); and d) evaluating irrigation condition of the crop based on the calibration data (Col. 7, lines 18-38).  
Martin et al. fails to specifically show b) receiving data from at least one water potential detector installed in a plant stem in a plant of the crop, indicative of water potential of the plant stem. However, Stroock et al. teaches a method comprising: at least one water potential detector (Stroock et al. Figs. 1 and 3: 110, 130) installed in a plant stem in a plant of a crop (Stroock et al. Fig. 1, 2: 114, 116); and receiving data from at least one water potential detector installed in a plant stem in a plant of the crop, indicative of water potential of the plant stem (Stroock et al. Col. 10, lines 35-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Martin et al. to include the at least one water potential detector installed in a plant stem in a plant of the crop as taught by Stroock et al. for the advantage of measuring the water potential within a plant stem.
For claim 8, Martin et al. as modified by Stroock et al. discloses the method according to claim 7, wherein said evaluation of the irrigation condition of the crop is carried out by also using the water potential data received from the at least one water potential detector (Martin et al. Col. 3, line 67-Col. 4, line 3: other sensors to measure “leaf wetness” and Col. 7, lines 33-38).  
For claim 9, Martin et al. discloses a method for calibrating data from a thermal imagery system (Col. 3, line 61) for irrigation condition detection in a crop (as discussed in the abstract and as shown in Fig. 1) comprising: a) receiving data from at least one thermal imagery system (Col. 3, lines 59-61 and Fig. 1: 22) configured and positioned for thermal mapping of a crop area (where the sensors identify the temperature of the canopy); and calibrating the thermal data from the at least one thermal imagery system by using the received data from the water potential detectors (as discussed in Col. 8, lines 29-40).
Martin et al. fails to specifically show b) receiving data from at least one water potential detector installed in a plant stem in a plant of the crop, indicative of water potential of the plant stem. However, Stroock et al. teaches a method comprising: at least one water potential detector (Stroock et al. Figs. 1 and 3: 110, 130) installed in a plant stem in a plant of a crop (Stroock et al. Fig. 1, 2: 114, 116); and receiving data from at least one water potential detector installed in a plant stem in a plant of the crop, indicative of water potential of the plant stem (Stroock et al. Col. 10, lines 35-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Martin et al. to include the at least one water potential detector installed in a plant stem in a plant of the crop as taught by Stroock et al. for the advantage of measuring the water potential within a plant stem.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Patent No. 9,107,354) in view of Alchanatis et al. (Evaluation of different approaches for estimating and mapping crop water status in cotton with thermal imaging.).
For claim 6, Martin et al. discloses the invention substantially as claimed, but  fails to show wherein said thermal imagery system comprises at least one thermal imaging camera.  However, Alchanatis et al. teaches a system using thermal imagery, said system comprising: a) at least one thermal imagery system configured for thermal mapping of an area; wherein said thermal imagery system comprises at least one thermal imaging camera (Alchanatis et al. discloses, in the first paragraph on page 8, the use of thermal camera to provide thermal images of a canopy of plants). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Martin et al. to include the thermal imaging camera as taught by Alchanatis et al. for the advantage of identifying and mapping water stressed plants.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bermudez Rodriguez et al. (U.S. Patent No. 9,886,016) shows an automated irrigation control system with photo-detectors for monitoring light intensity and zone control; and Meron (U.S. Patent No. 6,597,991) shows remote monitoring of water stress status of growing crops.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643